In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  Nos. 06-15-00012-CR
            06-15-00013-CR, 06-15-00014-CR,
            06-15-00015-CR, 06-15-00016-CR
                   & 06-15-00017-CR



      GARY CHRISTOPHER MORROW, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



           On Appeal from the 336th District Court
                    Fannin County, Texas
 Trial Court Nos. CR-13-24716, CR-13-24717, CR-13-24718,
         CR-13-24719, CR-13-24720 & CR-13-24722




       Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Gary Christopher Morrow appeals from his convictions of one count of aggravated sexual

assault, one count of burglary of a habitation, one count of aggravated kidnapping, and three counts

of aggravated assault with a deadly weapon. The clerk’s record in these matters was filed June 26,

2015, and the reporter’s record was filed June 29, making Morrow’s appellate brief(s) originally

due July 27. This deadline was extended twice by this Court on the motion of Morrow’s appellate

counsel, Micah Belden, resulting in the most recent due date of September 28. Belden has now

filed a third motion seeking an additional extension of the briefing deadline.

       We have reviewed Belden’s third motion to extend time as well as the appellate record in

these cases, and we find no compelling information to convince us that Morrow’s briefing requires

additional time to prepare. Consequently, Belden’s third motion to extend time to file Morrow’s

appellate brief(s) is overruled.

       We order Belden to file Morrow’s appellate brief(s) with this Court on or before

October 20, 2015.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: October 6, 2015




                                                 2